            Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 1 of 10


                          20MAG00554                                                        OR\G\NAL
Approved :                    ~~
                      JESSICA GREENWOOD/SHEB SWETT
                      Assistant United States Attorneys

Before:               THE HONORABLE KATHARINE H. PARKER
                      United States Magistrate Judge
                      Southern District of New York

                              -   -   -   -   -   -   -   -   -   -   -   -   -   X
                                                                                      SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                                      Violations of
            - v. -                                                                    18 u.s . c . §§ 1343
                                                                                      and 2
MICHAEL ACKERMAN ,
                                                                                      COUNTY OF OFFENSE :
                                          Defendant .                                 NEW YORK
-   -   -    -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   X

SOUTHERN DISTRICT OF NEW YORK, ss .:

      JOHN RODRIGUEZ , being duly sworn , deposes and says that he
is a Special Agent with Homeland Security Investigations
("HSI " ) , and charges as follows :

                                                           COUNT ONE
                                                          (Wire Fraud)

      1.   From at least in or aRout May 2018 up to and including
at least in or about December 2019 , in the Southern District of
New York and elsewhere , MICHAEL ACKERMAN , the defendant ,
willfully and knowingly , having devised and intending to devise
a scheme and artifice to defraud , and for obtaining money and
property by means of false and fraudulent pretenses ,
representat i ons , and promises , did transmit and cause to be
transmitted by means of wire , radio , and television
communication in interstate and foreign commerce , writings,
signs , signals , pictures , and sounds , for the purpose of
executing such scheme and artifice , to wit , ACKERMAN lied to
investors and potential investors in an investment fund in order
to induce investors to wire money into the investment fund .

                 (Title 18 , United States Code , Sections 1343 and 2 . )

      The bases for my knowledge and for the foregoing charge
are , in part , as follows :
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 2 of 10




      2.   I am a Special Agent with the HSI .  I have been
personally involved in the investigation of this matter , and I
base this affidavit on that experience , on my conversations with
other law enforcement officials , and on my examination of
various reports and records . Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause , it does not include all the facts I have learned during
the course of my investigation . Where the contents of documents
and the actions , statements , and conversations of others are
reported herein , they are reported in substance and in part ,
except where otherwise indicated .

                     Background of the Investigation

      3.      Since at least i n or about October 2019 , HSI has been
investigating MICHAEL ACKERMAN , the defendant , for his involvement
in a cryptocurrency investment scheme involving Q3 I , LP and
related " Q3 " entities . The Q3 entities were part of an investment
scheme in which ACKERMAN and his two co - founders (" Founder - 1 " and
" Founder - 2 ,"  respectively and ,  together with ACKERMAN ,      the
" Founders " ) would purportedly invest and trade in cryptocurrency
on behalf of investors into the Q3 entities (the "Q3 Investment
Scheme " )

     4.        HSI has been investigating allegations that ACKERMAN ,
directly      and through others acting on information provided by
ACKERMAN ,     lied to investors concerning the amount and location of
investor     funds held by Q3 .

                            Background of Q3

      5.   Based on my review o f records obtained from victim-
investors in the Q3 Investment Scheme , I have learned , among other
facts , that in or about 2019 , Founder - 2 described Q3 I, LP as
follows , in substance and in part :

             Q3 I , LP is a cryptocurrency trading company
             founded in 2017 that strictly trades the
             volat il ity of Cryptocurrency . I founded this
             company with two other financial analysts
             both of who worked on the floor of NYSE , one
             of which is an ex - hedge fund manager . We use
             very complex algorithms that trade in and
             out of coins tho u sands of times a day . On
             average we make about 0 . 5 % daily on invested
             income . This comes out to roughly 15% total
             profit monthly . Profits are continuously

                                    2
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 3 of 10




          reinvested , thus compounding continuously .
          These returns have been consistent since
          August 2017 . Algorithms are managed 24/7 by
          our chief trading officer , Michael Ackerman.
          Currently we have over $236M Assets Under
          Management .



           Distribution is simple : 50% return on your
           profit at end of each fiscal year . The
           General Partners - myself and the other two
           founders take 50% of all profit . There are a
           few costs of operations (minor salaries , an
           office , licensing fees and other costs) . At
           the end of year you get all of you r initial
           investment back plus 50 % of what your
           investment made .



           It ' s been a winning strategy that has been
           tested through every peak and trough of this
           market over the last two years without
           failing . We hope you are interested in our
           endeavor . Please feel free to call with any
           questions .

     6.    Based on my review of a Subscription Booklet for Q3
obtained from a victim- investor , I have learned , among other facts ,
that potential investors in Q3 were instructed to wire their
capital commitments to Q3 at a particular bank account at Signature
Bank (the " Q3 Signature Bank Account " ) and as part of those wire
instructions were given a "Bank Address" on 565 Fifth Avenue in
New York , New York .

     7.   Based on my review of bank records obtained from
Signature Bank for the time period of the opening of the Signature
Bank Account through in or about November 2019 , I have learned ,
among other facts, that :

           a.   The Q3 Signature Bank Account was opened in or about
August 20 18 in the name of Q3 I , LP .

            b.   Michael ACKERMAN , the defendant , Founder - 1 , and
Founder - 2 are authorized signers on the Q3 Signature Bank Account .


                                    3
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 4 of 10




          c.   Between at least on or about September 14 , 2018 and
on or about October 31 , 2019 , the Q3 Signature Bank Account
received deposits by incoming checks and wire transfers from
apparent Q3 investors , including but not limited to wire transfers
directed to Signature Bank on Fifth Avenue in New York , New York
and wire transfe r s from Bank o f America NYC .

          d.   Between at least on or about November 2 , 2018 and
on or about September 24 , 2019 , the Q3 Signature Bank Account was
used to make check payments to apparent Q3 investors , including on
checks stamped with the name and address of Signature Bank on Fifth
Avenue in New York , New York .

       8.    Based on my review of text messages obtained from
Founder - 2 , I have learned , among other facts , that on o r about
December 7 , 2019 , Founder - 1 sent a text message to Founder - 2
ca l culating the total " Q3 i nvestor capital " from 2018 and 2019 to
be $31 , 577 , 290 . 95 .

       ACKERMAN Claims That Q3 ' s Trading Balance is Growing

     9.    As noted in paragraph 5 above , MICHAEL ACKERMAN ,         the
defendant , is purportedly the chief trading officer of Q3            and
manages its trading algorithm .

      10 . As detailed in paragraph 11 below , I have learned , among
other facts , that in or about 2018 and 2019 , ACKERMAN claimed to
Founder - 1  and    Founder - 2 that Q3 ' s trading   account   at  a
cryptocurrency trading platform (" Platform- 1 " ) was increasing in
value .   As evidenced by the information detailed in paragraph 12
below , Founder - 1 used the information provided by ACKERMAN with
respect to the trading balances available to Q3 to calculate the
rate of return that Q3 investors were experiencing on their
investments and to update investors about the heal th of the Q3
investment fund .

     11 . Based on my review of text messages and attachments
obtained from Founder - 1 , I have learned , among other facts , that
beginning at least as early as in or about October 2018 , and
continuing through at least as late as in or about December 2019 ,
MICHAEL ACKERMAN , the defendant , sent screenshots of the available
balance of a trad i ng account on Platform- 1 (the " Platform- 1
Account " ) to Founder - 1 and Founder - 2 . These text messages include
but are not limited to the following :



                                    4
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 5 of 10




           a.   On or about October 6 , 2018 , ACKERMAN sent a text
message to Founder - 1 attaching a screenshot purporting to show a
tractable balance of $18 , 724 , 389 . 904751 USO in an unidentified
Platform- 1 account . Although this screenshot excluded the portion
of the screen that would identify the Platform- 1 account number ,
I believe based on my revi ew of later screenshots sent by ACKERMAN
that the account purportedly depicted in this screenshot is likely
the Platform- 1 Account

          b.     On or about December 4 , 2018 , ACKERMAN sent a text
message to Founder - 2 attaching a screenshot purporting to show a
tractable ba l ance of $29 , 329 , 856 . 95278 USO in the Platform- 1
Account.

          c.   On or about January 1 , 2019 , ACKERMAN sent a text
message to Founder - 2 attaching a screenshot purporting to show a
tractable balance of $35 , 049 , 373 . 707592 USO in the Platform- 1
Account .  In the body of the text message , ACKERMAN wrote , in
substance and in part : " 35 , 049 , 373 . 707592 ."

              d.     On or about May 21 , 2019 , ACKERMAN sent a text
message to Founder - 1 and Founder - 2 stating : " GENTLEMAN ... I SUBM I T TO
YOU A NEW REALM OF SUCCESS ."         The text message also attached a
screenshot that purported to             show a   tractable balance of
$100 , 101 , 931 . 38479 USO in the Platform- 1 Account .

           e.   On or about September 1 , 2019 , ACKERMAN sent a
text message to Founder - 2 attaching a screenshot purporting to
show a tradeable balance of $181 , 930 , 351 . 53628 USO in the
Platform- 1 Account .

          f.   On or about October 1 , 2019 , ACKERMAN sent a text
message to Founder - 2 attaching a screenshot purporting to show a
tradeable balance of$ 219 , 091 , 823 . 29363 USO in the Platform- 1
Account .

              g.   On or about October 4 , 2019 , Founder-1 sent a text
message to ACKERMAN and Founder - 2 attaching a document with the
h eader " September 2019 " and " Q3 Update ," which is signed with
Founder - l ' s initials and appears to be an update to Q3 ' s investors .
The document states , in substance and in part , " [W]e are thrilled
to report an astounding September return of 17 . 27 %, which is our
best tally yet . . . . We remain steadfast and continue our efforts
to emphasize our mantra of making a great deal of money for our
small group rather than a small amount for the masses ."



                                      5
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 6 of 10




            h.  On or about November 4 , 2019 , Founder - 1 sent a
text message to ACKERMAN and Founder - 2 attaching what appears to
be a copy of October 2019 ' s update to Q3 investors , which is
signed with Founder - l ' s initials . The document states , in
substance and in part : " Upon being informed of the October
performance figures on a call , [an individual previously
described as " an esteemed colleague " ] exclaimed ' The Q3 October
performance return is 18.13%, wh at else is there to say? "
Thank you all again for your continued trust and faith in our
successes .     . Happy Thanksgiving to all! "

              i .    On or about November 30 , 2019 , ACKERMAN provided
Founder - 1     attaching    a  screenshot   (the    " November    30 , 2019
Screenshot " )       purporting   to   show   a   tradable      balance   of
$310 , 424 , 288 . 4041 USO in Platform- 1 Account .

            j .  On or about December 6 ,            2019 ,  ACKERMAN sent
Founder - 1 a text message with a screenshot (the "December 6 , 2019
Screenshot " ) showing a balance of $3 1 5 , 361 , 358 USO in the Platform-
1 Account .

     ACKERMAN Misrepresents the Fund Balance to Q3 Investors

     12 . Based on my review of emails obtained from Founder-1 , I
have learned , among other facts , that :

            a.   At approximately 2 : 22 p . m. on or about December 13 ,
2019 , MICHAEL ACKERMAN , the defendant , sent an email to certain Q3
investors .    In substance and in part , the email apologized for
" endless delays the past month " and· described a health issue that
would cause ACKERMAN to " be spending a great deal of time in New
York aggressively pursuing " treatment .       ACKERMAN further stated ,
i n substance and i n part , that " we have suspended trading activity
for the month ' s [sic] of December and January . We are in the midst
of reconciling our books and waiting on approva l from one of our
larger Exchanges for a large scale removal of funds ."

           b.     At approximately 2 : 50 p . m. on or about December 13 ,
2019 , Founder - 1 sent an emai l to certain Q3 investors , stating :

        As you may be aware , early last week Michael
        Ackerman was hospitalized . He was released from
        the hospital on Tuesday , December 3 . [Founder -
        2] and I went to his home in Ohio to visit him .
        We became concerned after speaking with his
        nurse and then observing his physical
        condition . We gained access to his computer and

                                     6
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 7 of 10




        discovered what appeared to be a very large
        discrepancy between the assets Michael had been
        reporting to us and the balance in the trading
        account we expected to house the assets .
        Michael assured us that the assets were moved
        to a more secure account but he refused to
        provide us access to that account . Last Friday
        morning he sent a screen shot showing the
        correct amount of assets in a trading account .
        We have been unable to verify the accuracy of
        this screen shot . We are taking steps to
        investigate the discrepancy and have alerted
        the SEC office in Miami , Florida.  In addition ,
        we have directed Michael to cease all trading.
        We will provide a further update when we have
        more definitive information to report .

           c.     At approximately 5 : 25 p . m. on or about December 19 ,
2019 , Founder - 1 sent an email to certain Q3 investors , stating :

        We understand that Michael has advised various
        investors that he has been attempting to get in
        touch with [Founder - 2] and me to facilitate the
        return of investor funds . He has not in fact
        made any attempts to contact us to facilitate
        the return of funds .   I did attempt to call
        Michael today and text him on behalf of Q3 and
        all its investors to discuss return of funds .
        He has yet to reply to us . Based on what
        Michael told us , the Q3 assets are maintained
        in one or more Platform- 1 accounts over which
        Michael has exclusive control . When we asked
        h i m two weeks ago to identify those accounts
        and provide us access , he refused . That
        interaction with Michael is what caused us to
        contact the SEC . There is nothing that
        [Founder - 2] or I can do right now to access
        those accounts .

  ACKERMAN Falsified Evidence of the Platform-1 Account Balance

      13 . Based on my conversations with an employee at Platform-
1 ("Employee - 1 " ) , and my review of records obtained from Platform-
1 , I have learned the following facts , among others :

          a.   For the entire year of 2019 , the maximum balance
that was reached in the Platform- 1 Account was approximately $5

                                    7
      Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 8 of 10




million USD      far less than the total investor balance of
approximately $31 , 577 , 290 . 95 . The maximum balance in the Platform-
1 Account was reached in or about August 2019 .

          b.    When Employee - 1 reviewed the transfer activity from
the Platform- 1 Account , Employee - 1 identified all of the accounts
to which funds had been transferred from the Platform- 1 Account;
none of the accounts that received funds from the Platform- 1
Account had the name or a variation of the name "crypto 11. "

           c.   Employee - 1 has reviewed copies of the November 30,
2019 Screenshot and the December 6, 2019 Screenshot , as well as
other screenshots purportedly depicting the balance of the
Platform- 1 Account , and determined that those screenshots appear
to have been altered . Specifically , Employee-1 identified certain
indicators that the screenshots are not true images taken from a
legitimate Platform- 1 account page .       For example, Employee - 1
identified that : the account balance shown should be horizontally
aligned with other text on the same line , but instead is higher or
lower than the remaining text ; the tradable balance shown in the
screenshot is preceded by a "$" symbol, which should not be
present ; and/or the tradable balance shown in the screenshot is
carried out to four decimal places , when that amount should only
be carried out to two decimal places .

              ACKERMAN Profited from Q3 Investor Funds

     14. Based on my review of financial records obtained in
the course of this investigation , I have learned , among other
things, the following :

          a.   On or about July 31 , 2019 , approximately $500 , 000
was wired from the Q3 Signature Bank Account to a Chase Bank
account held in the name of Michael Ackerman (the " Ackerman
Chase Bank Account") .

            b.   On or about August 29 , 2019 , approximately
$500 , 000 was wired from the Q3 Signature Bank Account to the
Ackerman Chase Bank Account .

            c.   On or about October 2 , 2019 , approximately
$500 , 000 was wired from the Q3 Signature Bank Account to the
Ackerman Chase Bank Account .




                                    8
.   .         Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 9 of 10




        Q3 Investors Relied on ACKERMAN ' s False Representations About Q3

             15 . Based on my review of statements made by certain
        investors in Q3 (" Investor - l u and "Investor - 2 ,u respectively) , I
        have learned , among other things , the following :

                    a.    Q3 investors would receive monthly emails that
        contained both a letter update from the Founders , as well as a
        statement of the Q3 trade balance . Investors , including Investor -
        1 and Investor - 2 , also spoke regularly with the Founders , including
        MICHAEL ACKERMAN , the defendant , regarding Q3 . ACKERMAN told
        investors ,    including Investor - 1 and Investor - 2 ,  among other
        things , that Q3 had no more than 10 % on any single cryptocurrency
        exchange in case there was a cyberattack on the exchange . ACKERMAN
        also stated that he could recoup a 10 % loss within two weeks .

                   b.  Based on the monthly email communications from the
        Founders , as well as ACKERMAN ' s direct communications ,    the
        investors were induced to invest in the Q3 entities .

                      i . For example , Investor - 1 made an initial investment
        of $50 , 000 in or about May 2018 . In or about September 2019 , after
        having received monthly statements reflecting falsely inflated
        returns , Investor - 1 invested an additional $204 , 000 into the Q3
        entities through an investment vehicle .

                    ii. Investor - 2 initially invested $100 , 000 in the Q3
        entities in or about May 2018 . In or about September 2019 , after
        having received representations regarding the falsely inflated
        returns , Investor - 2 {nvested an additional $125 , 000 into the Q3
        entities , and then invested another $25 , 000 into the Q3 entities
        in or about October 2019 .




                                            9
             Case 1:20-cr-00093-LTS Document 1 Filed 01/15/20 Page 10 of 10
•   •



                   WHEREFORE , the deponent respectfully requests that a      /
        warrant be issued for the arrest of MICHAEL ACKERMAN , the
        defendant , and that he be arrested and imprisoned or bailed , as
        the case may be .




                                   Special Agent
                                   Homeland Security Investigations




                                            10
